Citation Nr: 1730266	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-27 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on a schedular and extraschedular basis.  

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Service connection for an acquired psychiatric disability to include PTSD was denied in a May 2010 rating decision.  Following the receipt of additional evidence at the RO, service connection and a 10 percent rating were granted for PTSD in a September 2011 rating decision.  A 30 percent rating was assigned for PTSD in a July 2013 rating decision, effective from the original date of claim.  TDIU was denied in a July 2014 rating decision.  

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in January 2014.  

While the Veteran initially requested a hearing before the Board in connection with this appeal, he withdrew that request in February 2015 correspondence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted.  

      Evaluation of PTSD and service connection for psychiatric disorder other than PTSD

As to service connection claims, VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  As to increased rating claims, where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In recent communications with VA, the Veteran has asserted that his symptoms of PTSD are more severe than reflected in the most recent VA examination of February 2014.  He contends that manifestations of his PTSD were inaccurately recorded as due to diagnosed social anxiety disorder/ social phobia.  Alternatively, he theorizes that any social anxiety disorder/social phobia present is not a wholly separate condition and is either due to or aggravated by service-connected PTSD.  He has noted that none of the examination reports of record accurately reflect his current level of panic attacks, which he believes would support a higher PTSD rating.  

The Board finds that examination and medical opinion is warranted to determine the current manifestations of PTSD, and whether currently diagnosed social anxiety disorder/phobia, is a manifestation of PTSD, is secondary to service connected PTSD as set forth under 38 C.F.R. § 3.310 (2016), or is otherwise due to service.  The current psychiatric opinion evidence does not fully address these interrelated matters.  

      TDIU

Initially, the Board notes that this matter is inextricably intertwined with the above claims, particularly since the Veteran is seeking TDIU based upon his PTSD manifestations.  See March 2014 VA Form 21-4138.  He seeks TDIU on a schedular as well as extraschedular basis.  See July 2015 VA Form 21-0958.  He contends in written statements and testimony that he cannot work, get along with others, complete tasks or follow directions, because of his PTSD.  He testified that he would still be working at his job from which he was essentially forced to retire if not for PTSD.  He feels that his work at the company was mischaracterized as successful work by VA, when in fact he urges that it is evidence of his unemployability because it shows he was always in trouble for not following rules, had to leave employment and come back under certain conditions, was put in isolated work conditions and was forced to retire due to his in ability to get along.  See August 2014 Veteran statement and DRO hearing testimony.  

In July 2015, the Veteran stated that he felt the above particular factors in his case merited extraschedular consideration of his TDIU claim if he did not meet the minimum scheduler criteria for TDIU.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a); see also 38 C.F.R. §§ 3.340, 3.341 (2016).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16 (a). 

Entitlement to an extraschedular rating under 38 CFR § 3.321 (b)(1) and a TDIU extraschedular rating under 38 CFR § 4.16 (b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 CFR § 3.321 (b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 CFR § 4.16 (b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's contentions can be reasonably and most favorably read to argue that in this case both types of extra-schedular consideration are necessary.

Currently, the minimum schedular criteria for a TDIU are not met as the Veteran is rated 30 percent for PTSD, 10 percent for tinnitus and noncompensable for bilateral hearing loss, with a 40 percent combined rating.  38 C.F.R. § 4.16 (a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16 (a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Based upon the evidence cited above, consistent with the Veteran's argument set forth in July 2015, the Board concludes that if the AOJ determines TDIU cannot be granted pursuant to 38 C.F.R. § 4.16, the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of TDIU on an extraschedular basis.  Therefore, referral should be accomplished on Remand depending on the outcome of the increased rating and service connection claims above.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate examination for PTSD and other mental health disabilities.  The examiner should assess the current manifestations of PTSD in accordance with the current VA rating criteria.  Additionally, as to any separate psychiatric disorder found, to include social anxiety disorder or social phobia, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such disorder 1) was incurred in service or is otherwise medically related to service; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected PTSD.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  

2.  The AOJ should undertake any additional development deemed warranted to ascertain the occupational impact of the Veteran's service-connected disabilities.  

3.  Thereafter, unless the AOJ finds that a fully favorable decision can be rendered, refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether TDIU on an extraschedular basis is warranted. 

4.  Then readjudicate the appeal.  If the benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




